Order entered September 3, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00982-CV

                      JOHNNY AGUINAGA, ET AL., Appellants

                                        V.

        JAT PROJECTS HOLDINGS TEXAS, LLC, ET AL., Appellees

                On Appeal from the 193rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-10069

                                     ORDER
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein

      We DENY appellees’ motion to dismiss the appeal for mootness.

      Appellees shall file their brief on the merits within fourteen days of the

date of this order.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE